Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABLE SUBJECT MATTER
Claims 1-3, 8-17, 19, and 20-21 are allowed. The prior arts fails to teach alone or in combination “operating the test server to determine if the achieved data rate for the first link determined by the speed test on the first link between said wireless extender and said mobile handset supports a minimum expected communications data rate for a first speed tier, said first speed tier being a wireless communications speed level to be supported by said first link, said test server determining that the archived data rate for the first link does not support the minimum expected communications data rate for the first speed tier; and 
sending a command to the wireless extender to remove traffic from the first link in response to determining that the first link does not support the minimum expected communications data rate for a first speed tier”, as specified in independent claim.


Claims 5-7 are allowed. The prior arts fails to teach alone or in combination “in response to determining that the first link supports the first speed tier, the method further including:
operating the test server to determine a first link transmit power level to be used on the first link;
operating the test server to identify Dynamic Frequency Selection (DFS) channels which have a maximum permitted transmit power below the first link transmit power level; and


Claim 18 is allowed. The prior arts fails to teach alone or in combination “operate the test server to send a command to a wireless extender at a first customer premises to perform a speed test on a first link between said wireless extender and a mobile handset, said speed test determining an achieved data rate for the first link;
determine if the achieved data rate for the first link determined by the speed test on the first link between said wireless extender and said mobile handset supports a minimum expected communications data rate for a first speed tier, said first speed tier being a wireless communications speed level to be supported by said first link;
determine a transmit power level at which the first link fails to satisfy the minimum expected communications data rate for the first speed tier; and
set a first link transmit power level to a power level above the determined power level at which the first link fails to satisfy the minimum first tier speed level”, as specified in independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472